Case 1:13-cv-00151-JPB-JPM Document 703 Filed 11/08/18 Page 1 of 16 PageID #: 20092



                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     AT CLARKSBURG

   THE KAY COMPANY, LLC,
   WILLIAM CATHER, Trustee
   of Diana Goff Cather Trusts,
   and JAMES E. HAMRIC III,
   and all other persons and
   entities similarly situated,

                          Plaintiffs,

   v.                                                         Case No. 1:13-CV-151
                                                              Honorable John Preston Bailey

   EQT PRODUCTION COMPANY,
   a Pennsylvania corporation;
   et al.
                        Defendants.


            PLAINTIFFS’ REPLY IN SUPPORT OF MOTION IN LIMINE TO
           PROHIBIT DEFENDANTS FROM RELYING UPON LEGGETT 2 AS
        OPPOSED TO W.VA.CODE § 22-6-8(e), AS AMENDED BY SENATE BILL 360

                                        I.      INTRODUCTION

          For reasons expressed herein and in Plaintiffs’ motion in limine (ECF Doc. No. 643),

   Plaintiffs respectfully submit that W.Va. Code § 22-6-8(e), as amended by Senate Bill 360,

   effective on May 31, 2018, applies to this case because amendments which clarify existing law,

   correct a misunderstanding of the law, or overrule a wrongly decided case do not violate the

   general rule against retroactive application of a statute. Moreover, even if applying the amended

   statute to this case could reasonably be construed as involving a retroactive application, such

   application would not be prohibited because the Contract Clauses of the United States and West

   Virginia Constitutions would not be violated by such amendment. For all of these reasons, and as

   further to be explained below, Defendants’ contention in their response memorandum that Senate

   Bill 360 can only be applied prospectively is incorrect.
Case 1:13-cv-00151-JPB-JPM Document 703 Filed 11/08/18 Page 2 of 16 PageID #: 20093



           However, contrary to Defendants’ assertion, Plaintiffs do not “acknowledge that they have

   already lost this issue before Judge Stamp.” ECF Doc. No. 682, at p. 1 (citing Plaintiffs’ motion

   in limine, at p. 17) (emphasis added). Rather, the Fout plaintiffs and their counsel failed to make

   any appropriate arguments or to cite any relevant caselaw to Judge Stamp. See Fout, et al. v. EQT

   Production Company, Civil Action No. 1:15CV68, Plaintiffs’ Supplemental Brief and Response

   to Defendant’s Motion in Limine Regarding Issues for Litigation Set Forth in Paragraph VIII of

   the Joint Pre-Trial Order (ECF Doc. No. 151), and Memorandum Opinion and Order Regarding

   Defendant’s Motions in Limine (ECF Doc. No. 158), at pp. 18-20. Obviously, as an impartial and

   neutral Judge, Judge Stamp was not permitted to make arguments on behalf of litigants that were

   not raised or advanced by them. Only for the purpose of avoiding a plain error that would require

   reversal of a judgment, is a judge obligated to act where a party has not acted on its own behalf.

   Of course, in any event, Judge Stamp’s ruling in Fout is not binding on this Court. See, e.g., United

   States v. Articles of Drug Consisting of 203 Paper Bags, 818 F.2d 569, 572 (7th Cir. 1987) (Posner,

   J.) (“A single district court decision, however (especially one that cannot be appealed), has little

   precedential effect. It is not binding on the circuit, or even on other district judges in the same

   district.” (citing Colby v. J.C. Penney Co., 811 F.2d 1119, 1124 (7th Cir. 1987)).1




   1
     Interestingly, Defendant EQT Production essentially made this same argument to Judge Stamp in its recent
   “Memorandum in Opposition to Plaintiffs’ Motion to Reconsider Memorandum Opinion and Order
   Granting Defendants, EQT Corporation, EQT Energy LLC, EQT Investments Holdings, LLC, and EQT
   Midstream Partners, LP’s Motion for Summary Judgment” (ECF Doc. No. 288), at p. 6, in Leggett, et al.
   v. EQT Production Company, et al., Civil Action No. 1:13-cv-00004FPS (N.D.W.Va.) (“Nor does the
   Honorable John Preston Bailey’s finding of an alter ego relationship among the EQT defendants in . . .
   (“Kay Company”), provide a basis to reconsider this Court’s January 2016 Order. The ruling in Kay
   Company is not final, and the defendants intend to appeal it once it is. Further, the Kay Company decision
   does not constitute an intervening change in controlling law necessary for the reconsideration or amendment
   of a judgment in this case. There is no reason to substitute Judge Bailey’s ruling for the reasoning or
   findings of this Court – as Judge Bailey was not required to, and did not, substitute this Court’s reasoning
   for his own.” (emphases added)).
                                                        2
Case 1:13-cv-00151-JPB-JPM Document 703 Filed 11/08/18 Page 3 of 16 PageID #: 20094



           II.     STATEMENT OF FACTS AND RELEVANT PROCEDURAL HISTORY

           Plaintiffs rely upon their “Relevant Procedural History of Leggett 1,2 Leggett 2,3 and Senate

   Bill 360” set forth in their Motion in Limine (ECF 643), at pp. 2-7, as if fully set forth herein.

   However, in response to Defendants’ “Statement of Facts and Relevant Procedural History” (ECF

   Doc. No. 682, at pp. 2-6), Plaintiffs additionally state the following:

           As noted in Plaintiffs’ Motion in Limine, the hearings before the Senate committees and

   the full Senate, while demonstrating a lack of understanding of the scope and limitations of the

   Contract Clause4 and some confusion as to whether subsection (e) was intended to be prospective

   or retroactive, discussions during these hearings support that the intention of the amendment found

   in Senate Bill 360 was to clarify the Legislature’s intention in response to the inconsistencies

   between Leggett 1 and Leggett 2 and the express invitation for legislative clarification set forth in

   Leggett 2. Defendants quote some of the discussions during these hearings wherein a few of the

   Senators noted their belief that the permit section of the statute being amended is prospective,

   rather than retroactive. However, Defendants fail to quote or note any of the discussions indicating

   that Senate Bill 360 was intended as a clarifying amendment.

           During the first substantive hearing on Senate Bill 360 before the Senate Committee on

   Energy, Industry, and Mining, several discussions were had with representatives of mineral

   owners’ associations stating the participants’ understanding that the Bill was meant to clarify the

   Legislature’s intention in response to the inconsistencies between Leggett 1 and Leggett 2 and the

   express invitation for legislative clarification set forth in Leggett 2. Hearing on S. 360 Before the

   S. Energy, Indus. & Mining Comm., 2018 Leg., Reg. Sess. 29-31 (W.Va. Jan. 25, 2018), ECF Doc.


   2
     Leggett v. EQT Production Co., No. 16-0136, Slip Op. at p. 16 (W.Va. Nov. 17, 2016) (Leggett I).
   3
     Leggett v. EQT Production Co., 239 W.Va. 264, 274-76, 800 S.E.2d 850, 860-62 (2017) (Leggett 2).
   4
     As discussed in great detail in Plaintiffs’ Motion in Limine, the constitutional prohibition against enacting
   laws that impair existing contract rights is not absolute.
                                                         3
Case 1:13-cv-00151-JPB-JPM Document 703 Filed 11/08/18 Page 4 of 16 PageID #: 20095



   No. 682-1, at pp. 4-5, 7, 11-12. During a subsequent hearing held before the Senate Judiciary

   Committee on February 22, 2018, the following discussions occurred:

             SENATOR SMITH:5 And who do you represent? I mean, you –
             MR MILLER: EQT Production company.
                                                     ***
             SENATOR SMITH: . . . Do you know whether the Supreme Court when they ruled
             on the Leggett case the second time . . . didn’t they ask the Legislature to clear the
             language up on that? Because I know they ruled against it the first time and had an
             election and then they ruled -- second time they ruled against -- or against the
             mineral owners. But did they not ask us -- or say that the Legislature needs to
             clarify the law because it was unclear or whatever? Wasn't that -- wasn't that
             asked from our highest court, the Supreme Court, to take care of this problem?
             MR. MILLER: I believe it and as I interpret it, they were telling -- they were saying,
             "As you've got the statute currently written, 'at the wellhead' is in the statute and it
             had meaning. If that's not what you intend -- if that's not what was the intent of the
             Legislature, then the Legislature needs to change it, that the Court can't do that."
             SENATOR SMITH: No, the Court couldn't.
             MR. MILLER: Right.
             SENATOR SMITH: But they did say we needed to clarify --
             MR. MILLER: If that's what your purpose is --
             SENATOR SMITH: Okay. I just --
             MR. MILLER: Yeah.
             SENATOR SMITH: I'm thinking back and I thought I read that where the Court
             had asked the legislators -- because I'm sure that's probably the main reason for
             this bill. . . .

   Hearing on S. 360 Before the S. Judiciary Comm., 2018 Leg., Reg. Sess. 47 (W.Va. Feb. 22, 2018)

   ECF Doc. No. 682-2, at p. 9 (footnote and emphases added).

             SENATOR ROMANO: But when the lease was silent, the industry standard was
             not to deduct those expenses, correct?
             MR. MILLER: I don't believe – I wouldn't call it an industry standard.
             SENATOR ROMANO: That's what Tawney was about, where they got sued for
             $450 Million for deducting without telling people, didn't they? And that's what
             Leggett was about, which was decided 6 months earlier one way and then
             reversed by new Court in the latest decision.
             MR. MILLER: Correct.
             SENATOR ROMANO: Okay.
             MR. MILLER: And in the Court decision, Tawney, they said "'At the well,' we'll
             ignore that. But we can't ignore it when the Legislature says it."

   5
       Senator Randy E. Smith is the Chair of the Senate Committee on Energy, Industry, and Mining.
                                                        4
Case 1:13-cv-00151-JPB-JPM Document 703 Filed 11/08/18 Page 5 of 16 PageID #: 20096



          SENATOR ROMANO: And we're going to say something here hopefully today,
          but certainly post-production costs under Tawney it was clear that those
          deductions were being taken improperly and illegally. And in Leggett one, they
          were being taken improperly and illegally because then you had to reimburse those
          people. Now, in the absence of any legislative action, the Court's reversed itself
          and said you can deduct them, but they've invited us to straighten it out one way
          or the other. That's a pretty good summary, huh?
          MR. MILLER: They said if you didn't mean, "at the wellhead," then you should
          change the statute.
          SENATOR ROMANO: And -- exactly. And I think that's what we're trying to
          do. Thank you, sir.

   Id., ECF Doc. No. 682-2, at p. 14 (emphases added).

          When the Bill was sent to the Senate Floor for a vote, Senator Trump stated, in part:

                So that legislation, because of the way it was worded, it called for a royalty
          of 1/8th "at the wellhead," is the language that's used -- was used in that statute.
          And so that language and the meaning of it was the subject of litigation -- actually
          two decisions by our State Supreme Court of Appeals. One last year and in the
          case of Leggett versus EQT. And then a re-hearing, re-decision -- I think that was
          early this year.
                So in that decision, the West Virginia --in the more recent decision, the West
          Virginia Supreme Court of Appeals interpreted that phrase, "at the wellhead," to
          permit the deduction of post-production expenses from a lessor's royalty, under
          those old flat-rate leases.
                Under this bill, then, that would be changed. Under this bill, the language of
          the statute would be revised . . . .
               So if -- if this legislation becomes law, in my opinion, it will have the effect
          or consequence of nullifying the recent -- the more recent Supreme Court
          decision in Leggett and at least prospectively -- I think its application will be
          prospective because the whole permit prohibition is maintained in the bill.
                                                   ***
          . . . But in that circumstance, the passage of this bill would, in my opinion,
          reverse or nullify, redefine the outcome of the second Leggett decision.

   Hearing on S. 360, 2018 Leg., Reg. Sess. 6 (W.Va. Feb. 28, 2018) ECF Doc. No. 682-3, at p. 3

   (emphases added).

                                          III.    ARGUMENT

      A. Because Senate Bill 360 Clarifies Existing Law, Corrects a Misunderstanding of the
         Law, and/or Overrules a Wrongly Decided Case, Applying It To Pending Cases Does
         Not Violate the General Rule Against Retroactive Application of a Statute

                                                   5
Case 1:13-cv-00151-JPB-JPM Document 703 Filed 11/08/18 Page 6 of 16 PageID #: 20097




          1. Discussion of West Virginia Canons of Statutory Construction and Relevant
             Decisions

          Plaintiffs do not dispute that a federal district court sitting with diversity jurisdiction should

   utilize state canons of statutory construction when interpreting a state statute to the extent that such

   state canons are in conflict with federal canons of statutory construction. However, research of

   state decisions do not reflect any true conflict between those canons of statutory construction

   recognized by the West Virginia Supreme Court of Appeals and those utilized by the Fourth

   Circuit. Indeed, West Virginia state court decisions, too numerous to mention, cite or quote from

   federal cases (presumably as persuasive authority) discussing relevant canons of statutory

   construction.

              (a) The holding of Findley relied upon by the Defendants should not be utilized to
                  prohibit the application of Senate Bill 360 to pending cases

          Despite the frequent citation or quotation in West Virginia cases to federal decisions and

   canons of statutory construction, in an attempt to distinguish the federal cases previously relied

   upon by Plaintiffs, Defendants cite Findley v. State Farm Mut. Auto. Ins. Co., 213 W.Va. 80, 576

   S.E.2d 807 (2002), as a decision wherein the West Virginia Supreme Court of Appeals refused to

   retroactively apply an alleged clarifying amendment. But Defendants fail to note that at least two

   other decisions of that Court support retroactively applying clarifying amendments to pending

   cases. Brown v. Crum, 184 W.Va. 352, 400 S.E.2d 596 (1990); State Auto. Mut. Ins. Co. v. Youler,

   183 W.Va. 556, 569, 396 S.E.2d 737, 750 (1990).

          As explained by that Court in Brown v. Crum,

                  A second issue presented in this appeal involves the retroactive application
          of the 1988 amendments. The appellants contend that the 1988 amendments were
          provided as clarification of the legislature’s original intent to preclude set-offs. The
          appellants further argue that the amendments merely clarify and emphasize what
          has always been the public policy of West Virginia with regard to underinsured

                                                      6
Case 1:13-cv-00151-JPB-JPM Document 703 Filed 11/08/18 Page 7 of 16 PageID #: 20098



          motorist coverage. Consequently, they contend that the amendments must be
          considered remedial in nature and must be applied retroactively to govern the
          resolution of the present case.

                   We have consistently held that a statute may be applied retroactively if it is
          remedial in nature. See Shanholtz v. Monongahela Power Co., 165 W.Va. 305, 270
          S.E.2d 178 (1980). In State Auto. Mut. Ins. Co. v. Youler, 183 W.Va. 556, 396
          S.E.2d 737 (1990), we encountered issues similar to those presented in this case. In
          Youler, the insurer had contended that the 1988 amendments to W.Va.Code § 33-
          6-31(b) indicated a “change in the law, so that prior thereto, ... the statute allowed
          a setoff of the tortfeasor’s liability insurance coverage against the injured person’s
          underinsured motorist coverage limits.” 183 W.Va. at 569, 396 S.E.2d at 750. We
          disagreed with the contentions of the insurer in Youler and stated that the “1988
          additions ... constitute only a clarification of the legislature’s original intent to
          preclude ... setoff[s]....” Id.
                                                     ***
                   In the present case, we reemphasize that W.Va.Code § 33-6-31(b) precludes
          offsets of amounts paid by a tortfeasor’s insurer against the underinsured motorist
          policy limits of an insurance carrier. This preclusion of offsets was the public policy
          of this state prior to the 1988 amendments which explicitly added such language to
          W.Va.Code § 33-6-31(b). Consequently, the 1988 amendments are to be applied
          retroactively to govern the resolution of the present controversy. We find Allstate’s
          arguments to the contrary meritless.

   Brown v. Crum, 184 W.Va. at 354-55, 400 S.E.2d at 598-99 (emphases added).

          In Findley, the court failed to cite Crum and, while it did cite Youler, it failed to

   acknowledge this particular holding of Youler. See Findley, 213 W.Va. at 99, 576 S.E.2d at 826.

   To reach its conclusion, the Findley Court relied upon the well-recognized principle that

          “[a] statute that diminishes substantive rights or augments substantive liabilities
          should not be applied retroactively to events completed before the effective date of
          the statute (or the date of enactment if no separate effective date is stated) unless
          the statute provides explicitly for retroactive application.” Syllabus Point 2, Public
          Citizen, Inc. v. First National Bank in Fairmont, 198 W.Va. 329, 480 S.E.2d 538
          (1996).
          Syl. pt. 2, Smith v. West Virginia Div. of Rehabilitative Servs. & Div. of Pers., 208
          W.Va. 284, 540 S.E.2d 152 (2000).

   Findley, 213 W.Va. at 93, 576 S.E.2d at 820.

          Based upon such principle, the Court then reasoned:

                  In the case sub judice, the legislative amendments to W. Va.Code §§ 33–6–

                                                    7
Case 1:13-cv-00151-JPB-JPM Document 703 Filed 11/08/18 Page 8 of 16 PageID #: 20099



          30(b–c) are most certainly substantive in nature. The effect of such amendatory
          language is to extinguish any litigable rights that have accrued as a result of this
          Court’s holding in Mitchell v. Broadnax, 208 W.Va. 36, 537 S.E.2d 882 (2000),
          and to foreclose lawsuits that have been initiated as a result thereof. However,
          absent explicit statutory language or a clear expression of legislative intent that such
          amendments are to apply retroactively, we are directed, by the Legislature, itself,
          to afford them prospective only application. See W. Va.Code § 2–2–10(bb). See
          also Hughes v. Washington, 389 U.S. 290, 296–97, 88 S.Ct. 438, 442, 19 L.Ed.2d
          530, 535–36 (1967) (Stewart, J., concurring) (“[A] State cannot be permitted to
          defeat the constitutional prohibition against taking property without due process of
          law by the simple device of asserting retroactively that the property it has taken
          never existed at all.”); Mildred L.M. v. John O.F., 192 W.Va. 345, 351 n. 10, 452
          S.E.2d 436, 442 n. 10 (1994) (“It has been stated repeatedly that new legislation
          should not generally be construed to interfere with existing contracts, rights of
          action, suits, or vested property rights.” (emphasis and citation omitted)); State v.
          Hensler, 187 W.Va. 81, 83, 415 S.E.2d 885, 887 (1992) (per curiam) (“[D]ue
          process places a limitation on retroactive judicial application of statutory
          enactments which precludes the court from effecting a result which the legislature
          is barred from achieving as a result of the ex post facto prohibition.” (citation
          omitted)). Accordingly, we disagree with the circuit court’s ruling to the contrary.

   Findley, 213 W.Va. at 93-94, 576 S.E.2d at 820-21 (footnote omitted).

          The primary flaw in the Findley Court’s logic was its failure to recognize the purpose and

   effect of clarifying amendments as recognized in its own prior decisions in Crum and Youler. To

   state it more distinctly, a clarifying amendment does not eliminate substantive rights or augment

   substantive liabilities concerning completed events but rather clarifies what the law and public

   policy always had been. The fact that such an amendment corrects a misunderstanding of the law

   or overrules a court decision which contained such misunderstanding does not remove the

   amendment from the realm of clarifying amendments because those are two of the recognized

   reasons necessitating a clarifying amendment by a legislature. See, e.g., Brown v. Thompson, 374

   F.3d 253, 259 (4th Cir. 2004); Whiting v. The Johns Hopkins Hosp., 416 Fed. Appx. 312, at *2 (4th

   Cir. 2011); Levy v. Sterling Holding Co., LLC, 544 F.3d 493, 506-07 (3d Cir. 2008); Piamba Cortes

   v. American Airlines, Inc., 177 F.3d 1272, 1283-84 (11th Cir.1999); First Nat. Bank of Chicago v.

   Standard Bank & Trust, 172 F.3d 472, 478-80 (7th Cir. 1999); Leshinsky v. Telvent GIT, S.A., 873

                                                     8
Case 1:13-cv-00151-JPB-JPM Document 703 Filed 11/08/18 Page 9 of 16 PageID #: 20100



   F. Supp.2d 582 (S.D.N.Y. 2012).

          Moreover, for those reasons addressed in Plaintiffs’ Motion in Limine (ECF Doc. No. 643,

   at pp. 11-15), the enforcement of the public policy set forth in W.Va.Code §22-6-8 does not

   constitute a substantial impairment of the parties pre-existing contracts, and, accordingly, no

   violation of the federal and state Contracts Clauses occur. Energy Reserves Group, 459 U.S. at

   411 (“state regulation that restricts a party to gains it reasonably expected from the contract does

   not necessarily constitute a substantial impairment”; upholding regulation of the price of natural

   gas sold at the wellhead); Shell, 380 S.E.2d at 188 (same, quoting Energy Reserves Group).

   Accord Exxon Corp. v. Eagerton, 462 U.S. 176, 190 (1983) (upholding regulations exempting

   royalty owners from natural gas severance tax increase and prohibiting producers from passing

   increase to consumers; explaining that statute does not violate the Contracts Clause “simply

   because it has the effect of restricting, or even barring altogether, the performance of duties created

   by contracts entered into prior to its enactment.” ); United States Trust Co. v. New Jersey, 431 U.S.

   1, 31 (1977); City of El Paso v. Simmons, 379 U.S. 497, 515 (1965) (“Laws which restrict a party

   to those gains reasonably to be expected from the contract are not subject to attack under the

   Contract Clause, notwithstanding that they technically alter an obligation of a contract.”)

   Therefore, the prohibitions set forth in cases relied upon by the Findley Court such as Hughes v.

   Washington, 389 U.S. at 296–97, and Mildred L.M. v. John O.F., 192 W.Va. at 351 n. 10, 452

   S.E.2d at 442 n. 10, are not violated.

          Lastly, in regard to this particular holding of Findley which is relied upon by Defendants,

   it should be noted that this is not a case where the parties are litigating issues concerning leases

   created by permits issued after the decision in Leggett 2 but before the adoption of Senate Bill 360.

   Rather, all of the converted leases at issue in this civil action were created long before the decision


                                                     9
Case 1:13-cv-00151-JPB-JPM Document 703 Filed 11/08/18 Page 10 of 16 PageID #:
                                   20101


 in Leggett 2, and none of the parties are having any litigable rights that have accrued as a result of

 their reliance upon such decision extinguished as a result of Senate Bill 360. See Findley, 213

 W.Va. at 93-94, 576 S.E.2d at 820-21. Rather, all relevant completed events and reasonable

 expectations or reliance of the parties at issue in this lawsuit occurred long before the decision in

 Leggett 2 which necessitated the need for the clarifying amendment.

        For all of these foregoing reasons, the holding of Findley relied upon by the Defendants

 should not be utilized to prohibit the application of Senate Bill 360 to pending cases.

            (b) The Findley Court’s Holding Concerning When Judicial Decisions Should Not
                Be Applied Retroactively to Pending Cases Establishes that the Decision in
                Leggett 2 Should Not Apply to this Case

        Interestingly, the Findley Court held that its decision in Mitchell v. Broadnax, 208 W.Va.

 36, 537 S.E.2d 882 (2000), could only be applied to litigation concerning exclusions that were

 incorporated into insurance contracts between its issuance and the adoption of the statutory

 amendment nearly two and one-half years later which was enacted to overturn it. After discussing

 the relevant facts and procedural history of the case and the factors relevant to determining whether

 a judicial decision should be retroactively applied to pending cases, see Syl. pt. 5, Bradley v.

 Appalachian Power Co., 163 W.Va. 332, 256 S.E.2d 879 (1979), the Court held:

                Applying these criteria to our holdings in Mitchell v. Broadnax, we
        conclude that our decision in Mitchell should not be applied retroactively to permit
        the prosecution of Ms. Findley’s claim thereunder. In short, retroactivity is not
        warranted because our decision in Mitchell involved a matter of substantive law,
        namely W. Va.Code § 33–6–31(k), which had, prior to our decision therein,
        received sparse treatment in our judicial decisions and had not been amended by
        the Legislature since its original enactment in 1979. Given this dearth of
        interpretive authority, it goes without saying that the holdings we announced in
        Mitchell were “not clearly foreshadowed.” Syl. pt. 5, in part, Bradley, 163 W.Va.
        332, 256 S.E.2d 879. Furthermore, the substantial public policy issues implicated
        in our holdings, and explicitly identified by the Legislature in W. Va.Code § 33–6–
        30(b), mitigate in favor of a rule of prospectiveness. See id. Finally, as noted above,
        while we long have held exclusions in insurance policies to be valid, we had not,
        prior to Mitchell, delineated the express requirements therefor contained in W.

                                                  10
Case 1:13-cv-00151-JPB-JPM Document 703 Filed 11/08/18 Page 11 of 16 PageID #:
                                   20102


        Va.Code § 33–6–31(k).

               Thus, for the same reasons we declined to apply W. Va.Code §§ 33–6–
        30(b–c) retroactively in order to safeguard the substantive rights of insureds that
        had accrued before its passage, we likewise decline to apply our holdings in
        Mitchell v. Broadnax retroactively in order to shield insurers from the imposition of
        augmented substantive liabilities that did not clearly exist prior to the
        announcement of such holdings. See Syl. pt. 2, Smith, 208 W.Va. 284, 540 S.E.2d
        152. Having found Mitchell to have prospective only application, it is imperative
        to explain how this decision interplays with our previous conclusion that W.
        Va.Code § 33–6–30 also has only prospective application. Therefore, we hold as a
        matter of law, that the holdings of Mitchell v. Broadnax, 208 W.Va. 36, 537 S.E.2d
        882 (2000), which allow insureds to pursue a cause of action against insurers to
        enforce the requirements of W. Va.Code § 33–6–31(k) (1995) (Repl.Vol.1996),
        apply only to those exclusions to insurance coverage incorporated into policies of
        motor vehicle insurance on or after the effective date of our decision therein, i.e.,
        February 18, 2000, and before the effective date of the Legislature’s amendments
        to W. Va.Code § 33–6–30 (2002) (Supp.2002), i.e., June 5, 2002.

 Findley, 213 W.Va. at 96-97, 576 S.E.2d at 823-24 (emphases added; footnotes omitted).

        Similarly, in the present case, the decision in Leggett 2 involved substantive law, namely

 W.Va.Code § 22-6-8, which had prior thereto, received no substantive treatment in the court’s

 judicial decisions, let alone sparse treatment, since its original enactment in 1982. “Given this

 dearth of interpretive authority, it goes without saying that the holdings [the court] announced in

 [Leggett 2] were ‘not clearly foreshadowed.’” Findley, 213 W.Va. at 96, 576 S.E.2d at 823

 (quoting Syl. pt. 5, in part, Bradley, 163 W.Va. 332, 256 S.E.2d 879. Indeed, as noted in Plaintiffs’

 Motion in limine, the only decision from the West Virginia Supreme Court of Appeals which the

 Defendants had to offer guidance as to what “at the wellhead” language meant in connection with

 whether it permitted the deduction of post-production expenses was Tawney v. Columbia Natural

 Resources, L.L.C., 219 W. Va. 266, 633 S.E.2d 22 (2006). While Defendants may attempt to argue

 that they construed the nearly identical language in the statute differently from that in privately

 negotiated leases due to different canons of construction, certainly, at least prior to the Leggett 2




                                                  11
Case 1:13-cv-00151-JPB-JPM Document 703 Filed 11/08/18 Page 12 of 16 PageID #:
                                   20103


 decision,6 it would have behooved any reasonable lessee to heed and respect the holdings of the

 Court in Tawney. ECF Doc. No. 643, at p. 14.

         Indeed, as to leases converted under the statute, the Plaintiffs brought this action relying

 upon the holding in Tawney and the same or substantially similar language of W.Va.Code §22-6-

 8(e). Indeed, the court’s holding in Leggett 1 confirmed the Plaintiffs’ beliefs and reliance.

 Leggett 2 was an anomalous, political decision which should never have been issued. As explained

 by Justice Davis in her dissenting opinion, there was no legal basis to grant a rehearing under Rule

 25 of the West Virginia Rules of Appellate Procedure.7 Leggett v. EQT Production Co., 239 W.Va.

 264, 285-86, 800 S.E.2d 850, 871-72 (2017) (Leggett 2) (Davis, J., dissenting).

         Additionally, if, contrary to the arguments of Plaintiffs, the public policy announced by the

 legislature in W.Va.Code §22-6-8 does not justify its retroactive application due to the federal and

 state Contract Clauses, then, just as in Findley, such public policy must mitigate in favor of a rule

 of prospectiveness. See Findley, 213 W.Va. at 96, 576 S.E.2d at 823. Certainly, Defendants

 “cannot have their cake and eat it too.”

         B. Senate Bill 360 Does Not Attach New Legal Consequences to Events Completed
            Before Its Enactment

         Because cases such as Crum, supra, and Youler, supra, establish that West Virginia state

 courts do follow the canon of statutory construction that permits clarifying amendments to be




 6
   Of course, as argued by the Plaintiffs in Leggett 1 and Leggett 2, and found by the court in Leggett 1, the
 same definition of “ambiguous” applies to both language in contracts and statutes. And, while a contract,
 unlike a statute, will be strictly construed against its drafter, a remedial statute will be liberally construed
 in favor of those whom it seeks to benefit; thus, presumably leading to much the same result.
 7
   Moreover, some courts have expressly held that a newly elected justice should not be permitted to vote
 on a petition for rehearing concerning a decision rendered before the election. 5 C.J.S. Appeal and Error
 § 799 (citing Glasser v. Essaness Theatres Corp., 346 Ill. App. 72, 104 N.E.2d 510 (1st Dist. 1952),
 judgment aff’d, 414 Ill. 180, 111 N.E.2d 124 (1953); Gas Products Co. v. Rankin, 63 Mont. 372, 207 P.
 993, 1000 (1922); Golden Valley County v. Greengard’s Estate, 69 N.D. 171, 284 N.W. 423 (1938)).

                                                       12
Case 1:13-cv-00151-JPB-JPM Document 703 Filed 11/08/18 Page 13 of 16 PageID #:
                                   20104


 applied to pending cases, it is not improper for the parties or this Court to examine federal decisions

 which discuss such canon in more detail. As previously noted in Plaintiffs’ Motion in Limine, the

 United States Court of Appeals for the Fourth Circuit has held:

                We note at the outset that when an amendment alters, even “significantly
        alters,” the original statutory language, this does “not necessarily” indicate that
        the amendment institutes a change in the law. Piamba Cortes v. American Airlines,
        Inc., 177 F.3d 1272, 1283 (11th Cir.1999) (internal quotation marks and citation
        omitted); accord Wesson v. United States, 48 F.3d 894, 901 (5th Cir.1995) (noting
        that “an amendment to a statute does not necessarily indicate that the previous
        version was the opposite of the amended version”). Certainly, Congress may amend
        a statute to establish new law, but it also may enact an amendment “to clarify
        existing law, to correct a misinterpretation, or to overrule wrongly decided cases.”
        United States v. Sepulveda, 115 F.3d 882, 885 n. 5 (11th Cir.1997) (internal
        quotation marks and citation omitted). As we have explained, a “change[ ] in
        statutory language need not ipso facto constitute a change in meaning or effect.
        Statutes may be passed purely to make what was intended all along even more
        unmistakably clear.” United States v. Montgomery County, 761 F.2d 998, 1003
        (4th Cir.1985).

 Brown v. Thompson, 374 F.3d 253, 259 (4th Cir. 2004) (emphases added). Accord, e.g., Levy v.

 Sterling Holding Co., LLC, 544 F.3d 493, 506-07 (3d Cir. 2008) (“we do not take the fact that an

 amendment conflicts with a judicial interpretation of the pre-amendment law to mean that the

 amendment is a substantive change and not just a clarification. As we explained . . ., ‘one could

 posit that quite the opposite was the case—that the new language was fashioned to clarify the

 ambiguity made apparent by the caselaw.’” (citation omitted)).

        As more fully explained by the Eleventh Circuit in Piamba Cortes v. American Airlines,

 Inc., 177 F.3d 1272 (11th Cir.1999),

               Moreover, concerns about retroactive application are not implicated when
        an amendment that takes effect after the initiation of a lawsuit is deemed to clarify
        relevant law rather than effect a substantive change in the law. See Beverly
        Community Hosp. Ass’n v. Belshe, 132 F.3d 1259, 1265 (9th Cir.1997), cert.
        denied, 525 U.S. 928, 119 S.Ct. 334, 142 L.Ed.2d 276 (1998); Liquilux Gas Corp.
        v. Martin Gas Sales, 979 F.2d 887, 890 (1st Cir.1992); Boddie v. American
        Broadcasting Cos., 881 F.2d 267, 269 (6th Cir.1989); cf. Tsui Yuan Tseng, 525 U.S.
        at ––––, 119 S.Ct. at 667–68 . . . In effect, the court applies the law as set forth in

                                                   13
Case 1:13-cv-00151-JPB-JPM Document 703 Filed 11/08/18 Page 14 of 16 PageID #:
                                   20105


        the amendment to the present proceeding because the amendment accurately
        restates the prior law. See Liquilux, 979 F.2d at 890 (“Clarification, effective ab
        initio, is a well recognized principle.”).

                Several factors are relevant when determining if an amendment clarifies,
        rather than effects a substantive change to, prior law. A significant factor is whether
        a conflict or ambiguity existed with respect to the interpretation of the relevant
        provision when the amendment was enacted. If such an ambiguity existed, courts
        view this as an indication that a subsequent amendment is intended to clarify,
        rather than change, the existing law. See Liquilux, 979 F.2d at 890. Second, courts
        may rely upon a declaration by the enacting body that its intent is to clarify the prior
        enactment. See id. Courts should examine such declarations carefully, however,
        especially if the declarations are found in the amendment’s legislative history rather
        than the text of the amendment itself. See Consumer Prod. Safety Comm’n v. GTE
        Sylvania, Inc., 447 U.S. 102, 118 n. 13, 100 S.Ct. 2051, 2061 n. 13, 64 L.Ed.2d 766
        (1980). As a general rule, “[a] mere statement in a conference report of [subsequent]
        legislation as to what the Committee believes an earlier statute meant is obviously
        less weighty” than a statement in the amendment itself. Id.; see also Pennsylvania
        Med. Soc’y v. Snider, 29 F.3d 886, 900 (3d Cir.1994) . . . . Declarations in the
        subsequent legislative history nonetheless may be relevant to this analysis,
        especially if the legislative history is consistent with a reasonable interpretation of
        the prior enactment and its legislative history. See Sykes v. Columbus & Greenville
        Ry., 117 F.3d 287, 293–94 (5th Cir.1997) . . . .

 Piamba Cortes v. American Airlines, Inc., 177 F.3d at 1283-84 (emphases added). Accord

 Leshinsky v. Telvent GIT, S.A., 873 F. Supp.2d 582, 590-91 (S.D.N.Y. 2012).

        While the express language of W.Va. Code § 22-6-8(e), as amended by Senate Bill 360,

 does not state that it is clarifying existing law in light of Leggett 1 and Leggett 2 or overruling

 Leggett 2, the fact that this was the intention of the Legislature is supported by the following

 factors: (1) the inconsistent rulings reached in Leggett 1 and Leggett 2 in 2016 and 2017; (2) the

 express invitations in Leggett 2 for the Legislature to clarify its intention in such regard; (3) the

 introduction of Senate Bill 360 in the very next regular legislative session; (4) the Note contained

 in Senate Bill 360 that “[t]he purpose of this bill is to clarify the royalty owed to a royalty owner

 in an oil and gas lease”; and (5) statements made to such effect in the legislative discussions of

 Senate Bill 360, as quoted above. These factors when considered together are more than sufficient


                                                  14
Case 1:13-cv-00151-JPB-JPM Document 703 Filed 11/08/18 Page 15 of 16 PageID #:
                                   20106


 to demonstrate that it was the intent of the Legislature in adopting Senate Bill 360 to clarify

 existing law, correct a misunderstanding of the law, and/or overrule a wrongly decided case.

         C. Contract Clauses Are Not Violated by Application of Amendment to Pending
            Cases

         Because Defendants’ Response does not raise any argument which is not adequately

 addressed in Plaintiffs’ Motion in Limine, Plaintiffs adopt and incorporate their argument and

 discussion of such issues herein as if fully set forth below, rather than repeating such arguments.

 ECF Doc. No. 643, at pp. 11-17.

                                            Conclusion

         For all of the foregoing reasons, as well as those set forth in their motion, Plaintiffs

 respectfully request that Your Honorable Court grant their motion in limine to prohibit Defendants

 from relying upon Leggett v. EQT Production Co., 239 W.Va. 264, 274-76, 800 S.E.2d 850, 860-

 62 (2017) (Leggett 2), as opposed to W.Va. Code § 22-6-8(e), as amended by Senate Bill 360

 which became effective on May 31, 2018.

                                                      THE KAY COMPANY, LLC, WILLIAM
                                                      CATHER, Trustee of Diana Goff Cather
                                                      Trusts, and JAMES E. HAMRIC III, and all
                                                      other persons and entities similarly situated,

                                                      By Counsel

 /s/ Richard A. Monahan
 Marvin W. Masters                                    Michael W. Carey
 West Virginia State Bar No. 2359                     West Virginia State Bar No. 635
 Richard A. Monahan                                   Carey, Scott, Douglas & Kessler, PLLC
 West Virginia State Bar No. 6489                     707 Virginia Street East, Suite 901
 April D. Ferrebee                                    Charleston, West Virginia 25301
 West Virginia State Bar No. 8034
 The Masters Law Firm lc
 181 Summers Street
 Charleston, West Virginia 25301

 Counsel for Plaintiffs
 F:\5\903\b073-mol002Reply.docx

                                                 15
Case 1:13-cv-00151-JPB-JPM Document 703 Filed 11/08/18 Page 16 of 16 PageID #:
                                   20107


                                 CERTIFICATE OF SERVICE

         I, Richard A. Monahan, hereby certify that on November 8, 2018, I electronically filed
 “Plaintiffs’ Reply in Support of Motion in Limine to Prohibit Defendants from relying upon
 Leggett 2 as Opposed to W.Va.Code §22-6-8(e), as Amended by Senate Bill 360” with the Clerk
 of the Court using the CM/ECF system, which will send notification of such filing to the following
 CM/ECF participants:

                David K. Hendrickson
                Carl L. Fletcher, Jr.
                Hendrickson & Long PLLC
                214 Capitol Street
                Post Office Box 11070
                Charleston, West Virginia 25339
                daveh@handl.com
                cfletcher@handl.com
                Counsel for Defendants


                                                             /s/ Richard A. Monahan
                                                             Marvin W. Masters
                                                             West Virginia State Bar No. 2359
                                                             Richard A. Monahan
                                                             West Virginia State Bar No. 6489
                                                             April D. Ferrebee
                                                             West Virginia State Bar No. 8034
                                                             The Masters Law Firm lc
                                                             181 Summers Street
                                                             Charleston, West Virginia 25301
                                                             mwm@themasterslawfirm.com
                                                             ram@themasterslawfirm.com
                                                             adf@themasterslawfirm.com




                                                16
